Title: To James Madison from John Armstrong, 4 June 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          Washington 4 June 1814
        
        The enclosed letter, & one other to the Secy. of State, were received by me to-day under a cover, endorsed by Admiral Cockburn. It was sent to the post office & there post marked for conveyance to Philad. Hearing that all was not right with Mr. Gobert (the writer) I recalled & opened it & now submit it to you. I am Sir, with the greatest respect Your most Obed. servant
        
          John Armstrong
        
      